IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00145-CV
 
In the
Matter of the Marriage
of
Michael Luoma and Tina Luoma,
                                                                                    
 
 

From the 170th District Court
McLennan County, Texas
Trial Court No. 2006-1871-1
 

memorandum Opinion

 
Appellant Tina Luoma appeals a divorce decree. 
The Clerk of this Court notified Appellant by letter dated June 1, 2007 that
the original filing fee of $125.00 had not been paid and that if the fee was
not paid within ten days, the appeal would be presented to the Court for
dismissal.  More than ten days have passed, and the fee has not been paid
(Appellant has also failed to file a docketing statement and to pay or make
arrangements to pay for the clerk’s record).  Accordingly, the appeal is
dismissed.  See Tex. R. App.
P. 5; 10th Tex. App. (Waco) Loc. R. 5(c).
Absent a specific exemption, the Clerk of the
Court must collect filing fees at the time a document is presented for filing. 
Tex. R. App. P. 12.1(b); Appendix to Tex. R. App. P., Order Regarding Fees (July 21, 1998); see
also Tex. R. App. P. 5; 10th Tex. App. (Waco) Loc. R. 5(a); Tex. Gov’t Code Ann. §§ 51.207(b),
51.901 (Vernon Supp. 2006).  Under these circumstances, we suspend the rule and
order the Clerk to write off all unpaid filing fees in this case.  Tex. R. App. P. 2.
            
PER CURIAM
 
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
Appeal
dismissed
Opinion
delivered and filed August 15, 2007
[CV06]